                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
OMAR J. SMITH,

                          Plaintiff,
      v.                                                  Case No. 20-cv-790-pp

NATHAN TAPIO, TYA HAUGE,
and JANE DOE,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 2), SCREENING COMPLAINT
             UNDER 28 U.S.C. §1915A AND DISMISSING CASE
______________________________________________________________________________

      Omar Smith, an inmate at Waupun Correctional Institution who is

representing himself, filed a complaint under 42 U.S.C. §1983, alleging that the

defendants violated his rights under federal and state law. This decision

resolves the plaintiff’s motion for leave to proceed without prepaying the filing

fee, dkt. no. 2, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.




                                         1

           Case 2:20-cv-00790-PP Filed 07/08/20 Page 1 of 14 Document 9
§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On May 27, 2020, the court ordered the plaintiff to pay an initial partial

filing fee of $41.61. Dkt. No. 5. The court received that fee on June 25, 2020.

The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and will require him to pay the remainder of the filing

fee over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”


                                          2

           Case 2:20-cv-00790-PP Filed 07/08/20 Page 2 of 14 Document 9
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff asserts that, on July 9, 2017, he hurt his right thumb while

attempting a backflip during outside recreation. Dkt. No. 1 at ¶11. He says that

he was able to “pull his thumb back to touch his forearm and there was a hard

protrusion inside the lower thumb that did not break the skin.” Id. at ¶12. The

plaintiff explains that he didn’t immediately file a Health Services request

because he thought that he could treat the injury with ice. Id. at ¶12. On July

28, 2017, however, he was still in pain and the protrusion hadn’t gone away, so




                                            3

           Case 2:20-cv-00790-PP Filed 07/08/20 Page 3 of 14 Document 9
he filed a Health Services Request indicating that he believed he’d torn the

tendon between his thumb and forefinger. Id. at ¶13.

      About a week later, on August 3, 2017, nurse Gail Walt (who is not a

defendant) examined the plaintiff and noted that “the hard protrusion on [the

plaintiff’s] thumb was a ‘bony prominence’ and that [the plaintiff] was

experiencing pain and difficulty grasping and holding things.” Id. at ¶14. Walt

didn’t treat the plaintiff, but she scheduled him to be seen by the advanced

care provider within thirty days. Id. at ¶15.

      Less than a week later, on August 8, 2017, defendant Advanced

Prescriber Nurse Practitioner (APNP) Nathan Tapio examined the plaintiff and

ordered x-rays for the plaintiff’s wrist and hand. Id. at ¶¶16-17. The plaintiff

explains that he told Tapio that he was having issues with his thumb, not his

wrist or hand, but alleges that Tapio told the plaintiff he was “more worried

about [the plaintiff’s] wrist and hand.” Id. at ¶18. According to the plaintiff,

Tapio gave him a spica splint for his wrist and thumb, but it was missing the

thumb strap to stabilize the thumb. Id. at ¶19. When the plaintiff questioned

Tapio about the missing strap, Tapio allegedly told him that “because Tapio

was worried about [the plaintiff’s] wrist” the plaintiff “could just wrap some

tape around it,” though Tapio did not provide the plaintiff with tape. Id. at ¶20.

      The plaintiff asserts that, from August 8, 2017 until December 20, 2017,

no one evaluated his thumb or performed an x-ray. Id. at ¶21. On December

20, 2017, the plaintiff saw Tapio for a follow-up appointment on a different

issue. Id. at ¶22. The plaintiff asserts that he informed Tapio that no one had


                                         4

         Case 2:20-cv-00790-PP Filed 07/08/20 Page 4 of 14 Document 9
performed the x-rays that had been ordered months before. Id. at ¶23. Tapio

allegedly reordered the x-rays for the plaintiff’s wrist and hand. Id. at ¶24. The

plaintiff asserts that he again told Tapio that the problem was with his thumb,

not his wrist and hand; however, Tapio allegedly told the plaintiff, “I know what

I’m doing.” Id. at ¶25. The same day, Tapio ordered two MRIs for other issues

the plaintiff was having and allegedly told the plaintiff that he would also order

an MRI for the plaintiff’s thumb. Id. at ¶26. The plaintiff asserts that Tapio also

ordered physical therapy for his thumb. Id.

      About a week later, on December 26, 2017, defendant Jane Doe x-ray

technician of the Health Services Unit performed x-rays of the plaintiff’s wrist

and hand. Id. at ¶27. The plaintiff asserts that he told Doe that his thumb

needed to be x-rayed, not his wrist or hand, and he allegedly showed her the

bony protrusion. Id. at ¶28. She allegedly responded that she could only x-ray

what she was told to x-ray. Id.

      The plaintiff explains that Tapio did not discuss the x-ray results with

him until about six weeks later, on February 15, 2018, during a health services

visit for a different injury. Id. at ¶29. The plaintiff asserts that the x-rays

showed no abnormalities of his wrist or his hand. Id. at ¶30.

      The plaintiff says that he began physical therapy about three weeks later,

on March 7, 2018. Id. at ¶31. According to the plaintiff, the physical therapist

(who is not a defendant) made an initial assessment that the plaintiff “had

ligament laxity and hyper mobility of the metacarpal-phalanges joint of his

right thumb.” Id. at ¶32. The plaintiff asserts that the physical therapist told


                                          5

         Case 2:20-cv-00790-PP Filed 07/08/20 Page 5 of 14 Document 9
him the therapist thought the ligaments in the plaintiff’s thumb were torn. Id.

at ¶33. He allegedly showed the plaintiff some exercises to strengthen the

muscles between his thumb and forefinger. Id.

      The plaintiff says that a few weeks later, on March 29, 2018, he went to

Waupun Memorial Hospital for MRI screenings, but no MRI was taken of his

thumb. Id. at ¶ 34. A few days after that, the plaintiff wrote an information

request inquiring why no MRI was taken of his thumb. Id. at ¶35. According to

the plaintiff, rather than answering his question, Tapio informed the plaintiff

that Tapio did not have the results of the screenings that had been done. Id.

      A few weeks after that, on April 18, 2018, the physical therapist ordered

a splint to stabilize the plaintiff’s thumb. Id. at ¶36. The plaintiff explains that

a little over a week later, on April 29, 2018, he filed a grievance about the

allegedly inadequate treatment and care he was receiving for his thumb and

the alleged failure to diagnose the problem before ordering treatment. Id. at

¶37. The physical therapist gave him the splint a couple of days later, on May

2, 2018. Id. at ¶38.

      The next day—May 3, 2018—Tapio allegedly called the plaintiff to health

services and informed him that he was ordering a consultation for the plaintiff

with a hand surgeon. Id. at ¶39. The plaintiff states that two months later he

wrote Tapio an information request asking why he had not been sent out to see

the hand surgeon. Id. at ¶40. The plaintiff asserts that Tapio responded to him

that it depended on the doctor’s availability. Id.




                                          6

         Case 2:20-cv-00790-PP Filed 07/08/20 Page 6 of 14 Document 9
      The plaintiff went to UW Hospital on September 26, 2018, where his

thumb was x-rayed. Id. at ¶41. Dr. Matthew Nies (who is not a defendant)

examined the plaintiff’s thumb and determined that the ulnar collateral

ligament was torn. Id. at ¶42. After reviewing the x-ray, Nies told the plaintiff

that the bony prominence was “an avulsion where the bone broke away when

the ligament tore.” Id. at ¶43. According to the plaintiff, Dr. Nies recommended

that the plaintiff’s institution schedule a surgery for the plaintiff’s thumb to be

reconstructed. Id. at ¶44.

      The plaintiff says that on October 16, 2018, he was called to health

services to be fitted for a thumb splint. Id. at ¶45. The plaintiff asserts that

Tapio ordered the splint even though he knew the plaintiff had received a splint

months earlier. Id. The plaintiff suspected that Tapio was trying to cover up his

poor treatment decisions, so the plaintiff filed a grievance. Id. at ¶¶45-46.

      The plaintiff explains that five months later, on March 13, 2019, he went

to UW Hospital for a follow-up for his thumb. Id. at ¶47. According to the

plaintiff, the doctor (who is not a defendant) told the plaintiff that he did not

need a follow-up because he had already been recommended for surgery. Id. at

¶48. The plaintiff asserts that the doctor checked the surgery schedule and

informed the plaintiff that as of that day, the plaintiff had not been scheduled

for surgery. Id. at ¶49. The doctor allegedly wrote to health services and told

staff that the plaintiff did not need any more follow-up appointments; he just

needed to be scheduled for surgery. Id. at ¶50.




                                         7

         Case 2:20-cv-00790-PP Filed 07/08/20 Page 7 of 14 Document 9
      The plaintiff states that the next day, he wrote to health services and

asked why he had been sent to the hospital. Id. at ¶51. Health services

allegedly informed him that he was supposed to have been sent for a different

issue, but the write-up mistakenly indicated it was for his thumb. Id.

      The plaintiff asserts that about three months later, on June 7, 2019, he

had reconstruction surgery on his thumb. Id. at ¶52. This was twenty-three

months after he injured the thumb and nine months after surgery had been

recommended. Id. The plaintiff asserts that “throughout the entire duration of

that twenty-three months [he] suffered the pain of trying to use his dominant

hand to grab and hold things and perform everyday activities with the injury to

his thumb.” Id.

      C.      Analysis

      “[T]he Eighth Amendment, as the Supreme Court has interpreted it,

protects prisoners from prison conditions that cause the wanton and

unnecessary infliction of pain, including . . . grossly inadequate medical care.”

Gabb v. Wexford Health Sources, Inc., 945 F.3d 1027, 1033 (7th Cir. 2019)

(quoting Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014)) (internal quotations

omitted). The court uses a two-part test to evaluate whether medical care

amounts to cruel and unusual punishment. The court considers: 1) “whether a

plaintiff suffered from an objectively serious medical condition” and 2) “whether

the individual defendant was deliberately indifferent to that condition.” Id.

(quoting Petties v. Carter, 836 F.3d 722, 727-28 (7th Cir. 2016) (en banc)). “In

applying this test, [the court] look[s] at the totality of an inmate’s medical care


                                         8

           Case 2:20-cv-00790-PP Filed 07/08/20 Page 8 of 14 Document 9
when considering whether the care evidences deliberate indifference to serious

medical needs.” Lisle v. Welborn, 933 F.3d 705 (7th Cir. 2019).

      The plaintiff’s allegations about his thumb injury are enough for the

court to reasonably infer that he suffered from an objectively serious medical

condition, but the court cannot reasonably infer from his allegations about the

defendants’ responses to his injury that they were deliberately indifferent to his

condition.

      The plaintiff alleges that in response to his complaints about his thumb,

Tapio ordered x-rays for the plaintiff’s hand and wrist on August 8, 2017.

When, months later, Tapio learned from the plaintiff that the x-rays hadn’t

happened, he reordered the x-rays, ordered an MRI of the plaintiff’s thumb and

referred the plaintiff to physical therapy. Again, months later, after the plaintiff

complained that his thumb injury was not being addressed, Tapio ordered a

consult with a hand surgeon, who recommended surgery. Tapio apparently

adopted the surgeon’s recommendation because, eventually, the plaintiff had

surgery on his thumb. Looking at the totality of the care the plaintiff himself

says he received, Tapio made consistent efforts to diagnose and treat the

plaintiff’s injury, thus satisfying his obligations under the Constitution. See

Wilson v. Adams, 901 F.3d 816, 821-22 (7th Cir. 2018).

      The plaintiff disagrees with Tapio’s initial decision to order x-rays of his

hand and wrist rather than his thumb, but “[n]either medical malpractice nor

mere disagreement with a doctor’s medical judgment is enough to prove

deliberate indifference in violation of the Eighth Amendment.” Berry v.


                                         9

         Case 2:20-cv-00790-PP Filed 07/08/20 Page 9 of 14 Document 9
Peterman, 604 F.3d 435, 441 (7th Cir. 2010); Lockett v. Bonson, 937 F.3d

1016, 1023 (7th Cir. 2019). Tapio informed the plaintiff that he was concerned

about the plaintiff’s wrist and hand. The fact that the plaintiff did not share

this concern does not support a conclusion that Tapio was deliberately

indifferent to the plaintiff’s condition. (Also, it’s not clear why an x-ray of the

plaintiff’s hand would not include images of the plaintiff’s thumb—which is

part of his hand.)

      There was significant delay in addressing the plaintiff’s injury, but the

court cannot reasonably infer from the plaintiff’s allegations that Tapio was

responsible for the delays. See Vance v. Peters, 97 F.3d 987, 991 (7th Cir.1996)

(“Section 1983 creates a cause of action based on personal liability and

predicated upon fault; thus, liability does not attach unless the individual

defendant caused or participated in a constitutional deprivation.”) (internal

quotation marks and citation omitted). According to the plaintiff, Tapio was

responsive every time the plaintiff raised concerns about his injury and

treatment. Each time the plaintiff complained, Tapio ordered additional

diagnostic tests and treatments and made referrals to other providers. The

plaintiff’s allegations do not suggest that Tapio had any responsibility for

fulfilling Tapio’s own orders (for example, for scheduling the ordered referrals

or perform the diagnostic tests). His responsibility as the plaintiff’s treating

provider was to place the orders, which is what he did. The plaintiff has not

stated sufficient facts to allow him to proceed on an Eighth Amendment claim

against Tapio.


                                          10

        Case 2:20-cv-00790-PP Filed 07/08/20 Page 10 of 14 Document 9
      The plaintiff also fails to state an Eighth amendment claim against Tya

Hague. In the section of his complaint where he identifies the parties, the

plaintiff alleges that Hague was “responsible for scheduling off-site hospital

visits.” Dkt. No. 1 at ¶5. This is the only time the plaintiff mentions Hague in

the complaint. He does not state what he believes Hague did or did not do to

violate his rights. Maybe the plaintiff believes that the delays in the scheduling

of texts or surgery were because of Hague. The court has no idea, because the

plaintiff does not say so. Maybe he believes Hague was responsible for him

being sent to the hospital for a follow-up appointment on his thumb even

though no follow-up was necessary. Dkt. No. 47 at ¶¶47-51. The plaintiff

explains that he questioned why the appointment was scheduled, and health

services responded that it was a mistake. He was supposed to be sent for other

reasons, but his thumb injury was mistakenly listed as the reason. Such a

mistake may support a negligence claim, but “[n]egligent conduct on the part of

a state official is insufficient to make out a constitutional violation.” Worlds v.

Spiegla, 277 F. App’x 625, 627 (7th Cir. 2008). The plaintiff has not stated

sufficient facts to allow him to proceed on an Eight Amendment claim against

Hague.

      Nor has the plaintiff stated an Eighth Amendment claim against the Jane

Doe x-ray tech who x-rayed the plaintiff’s wrist and hand as Tapio ordered

(rather than the plaintiff’s thumb as the plaintiff requested). The Jane Doe

technician explained to the plaintiff that she could x-ray only what the treating

provider had ordered. The fact that plaintiff disagreed with the order did not


                                         11

         Case 2:20-cv-00790-PP Filed 07/08/20 Page 11 of 14 Document 9
require the technician to deviate from or question the order. She was entitled to

defer to Tapio’s professional opinion that the plaintiff’s hand and wrist should

be x-rayed. See Holloway v. Delaware Cty. Sheriff’s Office, 700 F.3d 1063, 1075

(7th Cir. 2012) (“[N]urses may generally defer to instructions by physicians”

unless “it is apparent that the physician’s order will likely harm the patient.”).

       Because the plaintiff has not stated constitutional claims against the

defendants, the court declines to exercise jurisdiction over the plaintiff’s

medical malpractice claims, which arise under state law. 28 U.S.C. §1367(c)

(“The district courts may decline to exercise supplemental jurisdiction over a

claim . . . if . . . the district court has dismissed all claims over which it has

original jurisdiction . . . .”) If the plaintiff wants to pursue his medical

malpractice claims, he may do so in state court.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court ORDERS that this case is DISMISSED because the complaint

fails to state a federal claim and because the court declines to exercise

jurisdiction over the state law claims.

       The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $308.39 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the


                                          12

        Case 2:20-cv-00790-PP Filed 07/08/20 Page 12 of 14 Document 9
amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and




                                          13

        Case 2:20-cv-00790-PP Filed 07/08/20 Page 13 of 14 Document 9
determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       14

        Case 2:20-cv-00790-PP Filed 07/08/20 Page 14 of 14 Document 9
